AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


United States of America                               AMENDED DEFAULT
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:15-cv-02424-APG-GWF
Constantin Ochescu, et al


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Default Judgment is entered in favor of Plaintiff United States of America and against Defendants
Constantin Ochescu and Liliana Cosma in that Ms. Cosma is adjudged the fraudulent transferee of Mr.
Ochescu with respect to the real property located at issue in this suit, i.e., 8046 Cetus Court, Las
Vegas, NV, 89128 and the United States is entitled to foreclose on the real property; and that

Default Judgment is entered in favor of Plaintiff United States of America and against
Defendant Constantin Ochescu in the amount of $226,546.80 for unpaid federal income
taxes, interest, and penalties for the tax years 2002 through 2009 and 2011.




          5/12/2021                                           DEBRA K. KEMPI
          Date                                               Clerk



                                                              /s/ D. Reich-Smith
                                                             Deputy Clerk
